Mandamus order reversed upon the law, without costs, and application for mandamus order denied, without costs. Since the repeal, on October 3, 1924, of former section 24 of the Building Zone Resolution, there is nothing in the zoning ordinance to save existing permits, and, as no work had been commenced, and no building erected or in course of construction, at the time of the amendment, the provisions of the present section 24 of the Building Zone Resolution which prevent the operation of an amendment to existing buildings or premises do not apply, and the expenditures made and obligations incurred by the respondent in reliance upon the permit in question were insufficient to give it a vested right to erect the building in question in violation of the amendment. (People ex rel. Publicity Leasing Co. v. Ludwig, 218 N. Y. 540.) Kelly, P. J., Rich and Young, JJ., concur; Kapper and Lazansky, JJ., dissent, and vote to affirm, on the ground that the relator had vested rights which were not affected by the passage of the new zoning ordinance.